"The jury sworn, find the defendant doth detain the negroes as set forth in the plaintiff's declaration, to wit, Patience, of the price of two hundred pounds, Ally, of the price of £ 100, and Violet, of the price of £ 100. They further find that the negro Bet, also set forth in the plaintiff's declaration, was at the time demanded, in possession of the defendant, and the property of the plaintiff; that she was demanded of the defendant, who refused to deliver her up, and that she is since dead. If the law is in favor of the plaintiff, they find the defendant doth detain the said negro Bet of the price of £ 50, and if the law is in favor of the defendant, then that she doth not detain the said negro Bet, and assess the plaintiff's damage, to 6 and 6d. costs."
The Court, SPENCER, J., and McCOY, J., gave judgment for the plaintiff.
Overruled: Bethea v. McLennon, 23 N.C. 533.
Cited: Bethea v. McLennon, 23 N.C. 533; Clark v. Whitehurst, 171 N.C. 2;Randolph v. McGowans, 174 N.C. 206.
(28)